IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA            : No. 248 MAL 2015
                                        :
                                        :
           v.                           : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
RICKY LYNN HANN, DECEASED AND           :
PAUL WEACHTER (BAIL BONDSMAN)           :
                                        :
                                        :
PETITION OF: PAUL WEACHTER (BAIL        :
BONDSMAN)                               :


                                     ORDER


PER CURIAM

     AND NOW, this 31st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.